DETAILED ACTION
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,234,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/583,011
Patent No. 11,234,059
A system to transmit content comprising: 
one or more computing devices associated with a video packaging and origination service, wherein the video packaging and origination service is configured to: 
encode received content into a set of encoded content segments; 
store the plurality of encoded segments in a data store; receive content requests from a user device; 
determine video and audio attributes of sequential segments of the encoded content segments; 
characterize one or more segments of the sequential segments as indicative of a transition based on differences between the determined video and audio attributes of the sequential segments, wherein the transitions are indicative of locations in the set of encoded content for insertion of supplemental content; 
dynamically determine insertion points for insertion of supplemental content in the set of encoded content segments based on the transitions and priority criteria; 
generate a content manifest that identifies a listing of available encoding bitrates or bitrate/format combinations for content, wherein the content manifest identifies a first portion corresponding to the requested content and a second portion corresponding to the supplemental content; and 
transmit the content manifest to the user device.
1. A system to transmit content comprising: 
one or more computing devices associated with a video packaging and origination service, wherein the video packaging and origination service is configured to: 
encode received content into a plurality of encoded segments, the received content including markers that correspond to manually determined insertion points for supplemental content; 
store the plurality of encoded segments in a data store; 
receive content requests from one or more computing devices; 
process the set of encoded content segments based on at least one of a video attribute or audio attribute that identifies transitions between one or more segments in a sequential series of the encoded content segments, wherein the identified transitions are indicative of transition locations in the set of encoded content segments for insertion of the supplemental content; 
process, by accessing at least one social media feed, social media information attributed to the set of encoded segments, wherein the social information is indicative of events or sentiments responsive to the set of encoded segments that indicate locations in the set of encoded content that are associated with the events or sentiments for the insertion of the supplemental content;
dynamically determine insertion points for the insertion of the supplemental content in the set of encoded segments based on at least one of the identified transitions and social media information, the dynamically determined insertion points and the manually determined insertion points forming a set of insertion points; 
select between the manually determined insertion points and the dynamically determined insertion points to form a subset of insertion points, the video origination and packaging service configured with priority criteria or sorting criteria to facilitate the selection between the manually determined insertion points and the dynamically determined insertion points, the subset of insertion points to be utilized for the insertion of the supplemental content; 
dynamically determining a frequency of occurrence of insertion points based at least in part on the at least one of the identified transitions and social media information; 
dynamically modifying the determined frequency of occurrence of insertion points based at least on part on content type, user request, or content provider criteria; and 
sequentially transmitting, responsive to the content requests, the set of encoded segments, wherein the supplemental content is inserted into the set of encoded segments at one or more insertion points of the subset of insertion points and responsive to the modified frequency of occurrence of insertion points.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Guntur et al. (US 2015/0208103), and further in view of Sachdev et al. (US 2017/0359628).

Claim 2, Wahl teaches a system to transmit content comprising:
one or more computing devices associated with a video packaging and origination service, wherein the video packaging and origination service is configured to: 
receive content requests from a user device (i.e. requested content) (p. 0024); 
determine video and audio attributes of sequential segments of the encoded content segments (i.e. determining transitions and scene changes) (p. 0031); 
characterize one or more segments of the sequential segments as indicative of a transition based on differences between the determined video and audio attributes of the sequential segments (i.e. scene changes and transitions), wherein the transitions are indicative of locations in the set of encoded content for insertion of supplemental content (i.e. inserting new advertisements) (p. 0028-0031, 0074); 
dynamically (i.e. live) determine insertion points for insertion of supplemental content (i.e. new advertisements) in the set of encoded content segments based on the transitions (i.e. transitions) and priority criteria (i.e. training data) (p. 0031, 0039, 0074); 
Wahl is not entirely clear in teaching a system to transmit content comprising:
encode received content into a set of encoded content segments; 
store the plurality of encoded segments in a data store; 
generate a content manifest that identifies a listing of available encoding bitrates or bitrate/format combinations for content, wherein the content manifest identifies a first portion corresponding to the requested content and a second portion corresponding to the supplemental content; and 
transmit the content manifest to the user device.
Guntur teaches a system to transmit content comprising:
“encode received content into a plurality of encoded segments” (p. 0006); 
store the plurality of encoded segment in a data store (p. 0006); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided storage of encoded segments as taught by Guntur to the system of Wahl to allow for control of live segments (p. 0006).
Sachdev teaches a system to transmit content comprising:
generate a content manifest (i.e. manifest file) that identifies a listing of available encoding bitrates or bitrate/format combinations for content (i.e. links for different bitrates), wherein the content manifest identifies a first portion corresponding to the requested content (i.e. original content) and a second portion corresponding to the supplemental content (i.e. insertion content) (p. 0012); and 
transmit the content manifest to the user device (i.e. output to client) (p. 0012-0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest file as taught by Sachdev to the system of Wahl to allow for adaptive streaming (p. 0012).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Guntur et al. (US 2015/0208103), and further in view of Sachdev et al. (US 2017/0359628), and further in view of McLean et al. (US 2018/02355331).

Claim 3, Wahl is silent regarding the system of claim 2, wherein the dynamically determined insertion points are different from manually determined insertion points.
McLean teaches the system of claim 2, wherein the dynamically determined insertion points are different from manually determined insertion points (i.e. manual insertion points) (p. 0211, 0241).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manual insertion points as taught by McLean to the system of Wahl to allow for an administrator to identify insertion locations (p. 0211).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Guntur et al. (US 2015/0208103), and further in view of Sachdev et al. (US 2017/0359628), and further in view of Smith (US 2019/0075339).

Claim 4, Wahl is silent regarding the system of claim 2, wherein the video packaging and origination service utilizes machine-learning algorithms to identify objects in the requested content associated with the supplemental content.
Smith teaches the system of claim 2, wherein the video packaging and origination service utilizes machine-learning algorithms to identify objects (i.e. suitable locations) in the requested content associated with the supplemental content (i.e. inserting advertisements) (p. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided objection detection as taught by Smith to the system of Wahl to allow advertisements to be inserted into objects to increase viewer enjoyment (p. 0055).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Guntur et al. (US 2015/0208103), and further in view of Sachdev et al. (US 2017/0359628), and further in view of Hu et al. (US 2016/0037232).

Claim 5, Wahl teaches the system of claim 2, wherein the video attribute (i.e. video analysis) corresponds to a determination of a scene change associated with a sequence of the encoded content segments (p. 0031) 
Wahl is silent regarding the specific feature of:
“the audio attribute corresponds to a determination of an expression of sentiment based on detected keywords”.
Hu teaches the specific feature of:
“the audio attribute corresponds to a determination of an expression of sentiment based on detected keywords” (i.e. indicative of advertisement) (p. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide keyword detection as taught by Hu to the system of Wahl to further enable the system to detect advertisement breaks (p. 0043).

Claim(s) 6-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102), and further in view of Sachdev et al. (US 2017/0359628).

Claim 6, Wahl teaches a computer-implemented method to manage delivery of encoded content segments comprising: 
receiving content requests for encoded content from one or more computing devices (i.e. requested content) (p. 0024); 
determining video and audio attributes of sequential segments of the encoded content segments (i.e. determining transitions and scene changes) (p. 0031); 
characterize one or more segments of the sequential segments as indicative of a transition based on differences between the determined video and audio attributes of the sequential segments (i.e. scene changes and transitions), wherein the transitions are indicative of locations in the set of encoded content for insertion of supplemental content (i.e. inserting new advertisements) (p. 0028-0031, 0074).
Wahl is silent regarding a computer-implemented method to manage delivery of encoded content segments comprising: 
dynamically modifying a frequency of occurrence of insertion points based at least in part on at least one of content type, user request, and content provider criteria; and 
generating a content manifest that identifies a first portion of content corresponding to the requested content and a second portion of content corresponding to the supplemental content.
Ahanger teaches a computer-implemented method to manage delivery of encoded content segments comprising: 
dynamically modifying a frequency of occurrence of insertion points based at least in part on at least one of content type, user request, and content provider criteria (i.e. placement rules) (col. 31, lines 19-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide placement rules as taught by Ahanger to the system of Wahl to allow for progressively changing ad placement (col. 31, lines 19-31).
Sachdev teaches a system to transmit content comprising:
generating a content manifest (i.e. manifest file) that identifies a first portion of content corresponding to the requested content (i.e. original content) and a second portion of content corresponding to the supplemental content (i.e. insertion content) (p. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest file as taught by Sachdev to the system of Wahl to allow for adaptive streaming (p. 0012).

Claim 7, Wahl is silent regarding the computer-implemented method of claim 6 further comprising generating a content manifest for transmission to the one or more computing devices.
Sachdev teaches the computer-implemented method of claim 6 further comprising generating a content manifest for transmission to the one or more computing devices (i.e. output to client) (p. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest file as taught by Sachdev to the system of Wahl to allow for adaptive streaming (p. 0012).

Claim 8, Wahl is silent regarding the computer-implemented method of claim 7, wherein a first portion of the content manifest corresponds to the requested content.
Sachdev teaches the computer-implemented method of claim 7, wherein a first portion of the content manifest corresponds to the requested content (i.e. original content) (p. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest file as taught by Sachdev to the system of Wahl to allow for adaptive streaming (p. 0012).

Claim 9, Wahl is silent regarding the computer-implemented method of claim 7, wherein a second portion of the content manifest corresponds to the supplemental content.
Sachdev teaches the computer-implemented method of claim 7, wherein a second portion of the content manifest corresponds to the supplemental content (i.e. insertion content) (p. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest file as taught by Sachdev to the system of Wahl to allow for adaptive streaming (p. 0012).

Claim 15, Wahl is silent regarding the computer-implemented method of claim 6 further comprising generating a content manifest that identifies a listing of available encoding bitrates or bitrate/format combinations for a first encoded segment of the requested content.
Sachdev teaches the computer-implemented method of claim 6 further comprising generating a content manifest that identifies a listing of available encoding bitrates or bitrate/format combinations for a first encoded segment of the requested content (i.e. insertion content) (p. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest file as taught by Sachdev to the system of Wahl to allow for adaptive streaming (p. 0012).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102), and further in view of Sachdev et al. (US 2017/0359628), and further in view of Smith (US 2019/0075339).

Claim 10, Wahl is silent regarding the computer-implemented method of claim 6 further comprising utilizing learning algorithms to identify objects associated with the supplemental content.
Smith teaches the computer-implemented method of claim 6 further comprising utilizing learning algorithms to identify objects (i.e. suitable locations) associated with the supplemental content (i.e. inserting advertisements) (p. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided objection detection as taught by Smith to the system of Wahl to allow advertisements to be inserted into objects to increase viewer enjoyment (p. 0055).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102), and further in view of Sachdev et al. (US 2017/0359628), and further in view of McLean et al. (US 2018/02355331).

Claim 11, Wahl is silent regarding the computer-implemented method of claim 6, wherein dynamically determining insertion points includes bypassing a manually inserted insertion point.
McLean teaches the computer-implemented method of claim 6, wherein dynamically determining insertion points includes bypassing a manually inserted insertion point (i.e. manual insertion points) (p. 0211, 0241).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manual insertion points as taught by McLean to the system of Wahl to allow for an administrator to identify insertion locations (p. 0211).

Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102), and further in view of Sachdev et al. (US 2017/0359628), and further in view of Reisner (US 2015/0229980).

Claim 12, Wahl is silent regarding the computer-implemented method of claim 6, wherein dynamically determining insertion points includes processing the encoded content utilizing at least one social media input.
Reisner teaches the computer-implemented method of claim 6, wherein dynamically determining insertion points includes processing the encoded content (i.e. competitive reality program) utilizing at least one social media input (i.e. event data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided commercial break detection as taught by Reisner to the system of Wahl to allow for live broadcasters to effectively insert advertisements (p. 0007).

Claim 14, Wahl is silent regarding the computer-implemented method of claim 6, wherein dynamically modifying the frequency of occurrence of insertion points is further based on social media information.
Ahanger teaches the specific feature of:
“wherein dynamically modifying the frequency of occurrence of insertion points” input (i.e. placement rules) (col. 31, lines 19-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide placement rules as taught by Ahanger to the system of Wahl to allow for progressively changing ad placement (col. 31, lines 19-31).
Reisner teaches the specific feature of:
“occurrence of insertion points is further based on social media information” (i.e. event data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided commercial break detection as taught by Reisner to the system of Wahl to allow for live broadcasters to effectively insert advertisements (p. 0007).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102), and further in view of Sachdev et al. (US 2017/0359628), and further in view of Hu et al. (US 2016/0037232).

Claim 13, Wahl is silent regarding the computer-implemented method of claim 6, wherein audio attributes include a closed caption feed.
Hu teaches the computer-implemented method of claim 6, wherein audio attributes include a closed caption feed (i.e. caption) (p. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide keyword detection as taught by Hu to the system of Wahl to further enable the system to detect advertisement breaks (p. 0043).

Claim(s) 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102).

Claim 16, Wahl teaches a computer-implemented method to manage delivery of encoded content segments comprising: 
receiving content requests for encoded content from one or more computing devices (i.e. requested content) (p. 0024); 
determining video and audio attributes of sequential segments of the encoded content segments (i.e. determining transitions and scene changes) (p. 0031); 
dynamically (i.e. live) determining insertion points for insertion of supplemental content (i.e. new advertisements) in the set of encoded content segments based on the transitions (i.e. transitions) and priority criteria (i.e. training data) (p. 0031, 0039, 0074); 
characterizing one or more segments of the sequential segments as indicative of a transition based on differences between the determined video and audio attributes of the sequential segments (i.e. scene changes and transitions) (p. 0028-0031, 0074).
Wahl is silent regarding a computer-implemented method to manage delivery of encoded content segments comprising: 
dynamically modifying a frequency of occurrence of insertion points based at least in part on at least one of the transitions; and 
inserting, responsive to the dynamically determined frequency of occurrence, the supplemental content into the encoded segments at the dynamically determined insertion points.
Ahanger teaches a computer-implemented method to manage delivery of encoded content segments comprising: 
dynamically modifying a frequency of occurrence of insertion points based at least in part on at least one of the transitions (i.e. placement rules) (col. 31, lines 19-31).
inserting, responsive to the dynamically determined frequency of occurrence, the supplemental content into the encoded segments at the dynamically determined insertion points (col. 31, lines 19-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide placement rules as taught by Ahanger to the system of Wahl to allow for progressively changing ad placement (col. 31, lines 19-31).

Claim 20, Wahl is silent regarding the computer-implemented method of claim 16 further comprising dynamically modifying the determined frequency of occurrence based on at least one of content type, user request, and content provider criteria.
Ahanger teaches the computer-implemented method of claim 16 further comprising dynamically modifying the determined frequency of occurrence based on at least one of content type, user request, and content provider criteria (i.e. placement rules) (col. 31, lines 19-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide placement rules as taught by Ahanger to the system of Wahl to allow for progressively changing ad placement (col. 31, lines 19-31).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102), and further in view of McLean et al. (US 2018/02355331).

Claim 17, Wahl is silent regarding the computer-implemented method of claim 16, wherein the dynamically determined insertion points are different from manually inserted markers.
McLean teaches the system of claim 2, wherein the dynamically determined insertion points are different from manually determined insertion points (i.e. manual insertion points) (p. 0211, 0241).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manual insertion points as taught by McLean to the system of Wahl to allow for an administrator to identify insertion locations (p. 0211).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102), and further in view of McLean et al. (US 2018/02355331), and further in view of Sachdev et al. (US 2017/0359628).

Claim 18, Wahl is silent regarding the computer-implemented method of claim 16 further comprising generating a content manifest for transmission to the one or more computing devices.
Sachdev teaches the computer-implemented method of claim 16 further comprising generating a content manifest for transmission to the one or more computing devices (i.e. insertion content) (p. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided manifest file as taught by Sachdev to the system of Wahl to allow for adaptive streaming (p. 0012).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102), and further in view of McLean et al. (US 2018/02355331), and further in view of Smith (US 2019/0075339).

Claim 19, Wahl is silent regarding the computer-implemented method of claim 16 further comprising utilizing a machine learning algorithm to identify at least one object in the requested content that is associated with the supplemental content.
Smith teaches the computer-implemented method of claim 16 further comprising utilizing a machine learning algorithm to identify at least one object in the requested content that is associated with the supplemental content (i.e. inserting advertisements) (p. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided objection detection as taught by Smith to the system of Wahl to allow advertisements to be inserted into objects to increase viewer enjoyment (p. 0055).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2018/0160196) in view of Ahanger et al. (US 9204102), and further in view of McLean et al. (US 2018/02355331), and further in view of Reisner (US 2015/0229980).

Claim 21, Wahl is silent regarding the computer-implemented method of claim 16 further comprising selecting supplemental content based at least in part on social media information.
Reisner teaches the computer-implemented method of claim 16 further comprising selecting supplemental content based at least in part on social media information (i.e. event data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided commercial break detection as taught by Reisner to the system of Wahl to allow for live broadcasters to effectively insert advertisements (p. 0007).

Conclusion
Claims 1-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200413139 A1	ICKIN; Selim
US 20200311992 A1	SEN; Susanto et al.
US 20190349615 A1	Milford; Matthew A. et al.
US 20190273967 A1	Besehanic; Jan
US 20180295400 A1	Thomas; Emmanuel et al.
US 10034031 B2		Wolfram; Herbert et al.
US 20160337691 A1	Prasad; Ramesh et al.
US 20150098690 A1	ABBATE; Mark Peter et al.
US 20140108143 A1	Davitz; Jeffrey Eric et al.
US 20130073388 A1	Heath; Stephan
US 20120209961 A1	McCoy; Charles et al.
US 8239888 B2		Todd; Marc A.
US 20120124618 A1	Ruiz-Velasco; Enrique et al.
US 20110179356 A1	Bassali; Harpal S. et al.
US 20090082095 A1	Walker; Jay S. et al.
US 20080189735 A1	Barton; Jason Shawn et al.
US 20070157228 A1	Bayer; Jason et al.
US 20040197088 A1	Ferman, Ahmet Mufit  et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/28/2022